Fourth Court of Appeals
                                       San Antonio, Texas
                                            November 13, 2019

                                           No. 04-19-00528-CV

                                IN RE John EBIN and Joyce O’Connor

                                    Original Mandamus Proceeding 1

                                                  ORDER

        On August 5, 2019, relators filed a petition for writ of mandamus and the real party in
interest responded. After reviewing the petition, the response, and the record, we conclude relators
are entitled to the relief requested in part. Accordingly, the petition for writ of mandamus is
CONDITIONALLY GRANTED IN PART AND DENIED IN PART. TEX. R. APP. P. 52.8(c).

        The Honorable Rex Emerson is ORDERED to vacate his August 2, 2019 “Order on
Defendant’s Motion to Strike the Testimony and Report of Derek Steiner.” The writ will issue
only if we are notified that Judge Emerson has not complied within fifteen days from the date of
this order. All other relief requested by relators is DENIED. The stay imposed on August 5, 2019
is LIFTED.

        It is so ORDERED on November 13, 2019.


                                                                    _____________________________
                                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of November, 2019.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause No. 17365B, styled Joyce O’Connor and John C. Ebin v. USAA Casualty
Insurance Company and Kimberly Schaeffer, pending in the 198th Judicial District Court, Kerr County, Texas, the
Honorable Rex Emerson presiding.